OPINION — AG — ** PHYSICALLY DISABLED PERSONS — COMMUNITY RESIDENTIAL LIVING ACT — CIVIL RIGHTS ** (1) SECTION 4 OF THE DEVELOPMENTALLY OR PHYSICALLY DISABLED PERSONS COMMUNITY RESIDENTIAL LIVING ACT, 60 Ohio St. 860 [60-860] ET SEQ., DOES NOT VIOLATE THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION OR ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 OF THE OKLAHOMA CONSTITUTION. (2) A METROPOLITAN AREA PLANNING COMMISSION MAY PERMIT A GROUP HOME FOR THE DEVELOPMENTALLY DISABLED IN COMPLIANCE WITH SECTION 4 OF THE DEVELOPMENTALLY OR PHYSICALLY DISABLED PERSONS ACT, 60 Ohio St. 860 [60-860] ET SEQ., WHILE EXCLUDING A DIFFERENT TYPE OF GROUP HOME ONLY IF THE COMMISSION FINDS A RATIONAL BASIS FOR CONCLUDING THAT THE EXCLUDED GROUP HOME WOULD INTERFERE WITH THE FURTHERANCE OF A LEGITIMATE CITY INTEREST. (MUNICIPALITY, HANDICAPPED PERSONS, ZONING ORDINANCES, DISCRIMINATION, ZONING VARIANCES, MENTALLY RETARDED) (SUE WYCOFF)